Citation Nr: 0706093	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left foot injury with ankle impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July  to December 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which assigned an initial 10 percent rating for 
residuals of a left foot injury based on ankle impairment.  

In a September 2005 rating decision, the RO granted service 
connection for peripheral neuropathy of the left foot.  A 10 
percent evaluation was assigned, effective April 25, 2005.  
The veteran did not file a notice of disagreement with this 
decision, but did raise the issue of entitlement to an 
increased rating for this disability at the November 2006 
videoconference hearing before the undersigned.  

In March 2006, the veteran was provided a statement of the 
case on the issue of entitlement to a higher initial 
evaluation for low back disability.  At the November 2006 
videoconference hearing, the veteran's representative stated 
that he would be submitting a substantive appeal on this 
issue.  The record before the Board does not reflect that he 
has done so yet.


REMAND

The veteran contends that the 10 percent evaluation assigned 
for his left ankle impairment does not accurately reflect the 
severity of his condition.  The Board is of the opinion that 
further development is required before the Board decides this 
appeal.  In this regard, the Board notes that the most recent 
VA examination to determine the severity of this disability 
was conducted in March 2004.  During his testimony at the 
November 2006 hearing, the veteran claimed that the 
symptomatology associated with his condition has increased in 
severity since that time.  Moreover, pertinent VA outpatient 
records for the period since October 2005 should be obtained.

The Board also notes that the transcript of the November 2006 
videoconference hearing reflects that all of the statements 
of the veteran and his representative were inaudible to the 
transcriber.  Therefore, the Board believes that the veteran 
should be afforded an another opportunity for a Board 
hearing.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The appellant should be provided any 
additional notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any such evidence, it should 
request the veteran and his 
representative to provide a copy of the 
outstanding evidence to the extent they 
are able to.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
outpatient records for the period since 
October 2005.

4.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's residuals of a left foot injury 
with ankle impairment.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.

7.  In addition, the veteran should be 
informed of his options for another Board 
hearing.  If he desires a Board hearing 
at the RO or a videoconference hearing 
before the Board, the desired hearing 
should be scheduled by the RO.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


